 


109 HRES 295 EH: Expressing the sense of the House of Representatives supporting the establishment of September as Campus Fire Safety Month, and for other purposes.
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 295 
In the House of Representatives, U. S.,

September 27, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives supporting the establishment of September as Campus Fire Safety Month, and for other purposes. 
 
 
Whereas recent student housing fires in Ohio, Pennsylvania, Tennessee, and Maryland have tragically cut short the lives of some of the youth of our Nation;  
Whereas since January 2000, at least 75 people, including students, parents, and children have died in student housing fires;  
Whereas over three-fourths of these deaths have occurred in off-campus occupancies;  
Whereas a majority of the students across the Nation live in off-campus occupancies;  
Whereas a number of fatal fires have occurred in buildings where the fire safety systems have been compromised or disabled by the occupants;  
Whereas it is recognized that automatic fire alarm systems provide the necessary early warning to occupants and the fire department of a fire so that appropriate action can be taken;  
Whereas it is recognized that automatic fire sprinkler systems are a highly effective method of controlling or extinguishing a fire in its early stages, protecting the lives of the building’s occupants;  
Whereas many students are living in off-campus occupancies, Greek housing, and residence halls that are not adequately protected with automatic fire sprinkler systems and automatic fire alarm systems;  
Whereas it is recognized that fire safety education is an effective method of reducing the occurrence of fires and reducing the resulting loss of life and property damage;  
Whereas students are not routinely receiving effective fire safety education throughout their entire college career;  
Whereas it is vital to educate the future generation of our Nation about the importance of fire safety behavior so that these behaviors can help to ensure their safety during their college years and beyond; and  
Whereas by developing a generation of fire-safe adults, future loss of life from fires can be significantly reduced: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the establishment of September as Campus Fire Safety Month; 
(2)encourages administrators and municipalities across the country to provide educational programs to all students during September and throughout the school year; and 
(3)encourages administrators and municipalities to evaluate the level of fire safety being provided in both on- and off-campus student housing and take the necessary steps to ensure fire-safe living environments through fire safety education, installation of fire suppression and detection systems and the development and enforcement of applicable codes relating to fire safety. 
 
Karen L. HaasClerk.
